Case: 10-50296 Document: 00511438247 Page: 1 Date Filed: 04/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2011

                                       No. 10-50296                         Lyle W. Cayce
                                                                                 Clerk

RAYMOND DESCH,

                                                   Plaintiff-Appellant
v.

RICHARD WHEATLEY, SR., Individually and
As Representative of 7701 Wurzbach Tower
Council of Co-Owners, Incorporated;
KENNETH SHANNON, Individually, and
as Representative of 7701 Wurzbach Tower
Council of Co-Owners, Incorporated;
7701 WURZBACH TOWER; DELORES ANN
MOSELEY,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No 5:08-CV-922


Before GARWOOD, GARZA and DENNIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed, essentially for the reasons
stated in the January 19, 2010 Memorandum and Recommendation of the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50296 Document: 00511438247 Page: 2 Date Filed: 04/07/2011



                                No. 10-50296

United States Magistrate Judge, accepted, pursuant to 28 U.S.C. § 636(b)(1), by
the District Court in its March 18, 2010 judgment.
                                 AFFIRMED




                                      2